August 4, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      MEMC PASADENA, INC., Appellant

NO. 14-13-00117-CV                          V.

  RIDDLE POWER, LLC AND TRIAD ELECTRIC AND CONTROLS, INC.,
                           Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellee, Riddle Power,
LLC and Triad Electric and Controls, Inc., signed November 9, 2012, was heard on
the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, MEMC Pasadena, Inc., to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.